Citation Nr: 9934852	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-48 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increased rating for a cervical strain, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
October 1982. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the veteran's claims seeking 
entitlement to service connection for low back pain, as well 
as for an increased rating for a cervical strain from 10 
percent disabling.  

The veteran's claim was initially before the Board in 
November 1996, at which time it was remanded for additional 
development.  It was remanded again in April 1997.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's current low back disorders are not related 
to service or to any of his service-connected disabilities; 
the veteran did not develop arthritis of the low back within 
one year of leaving service.  

3.  The veteran has painful motion of the cervical spine; his 
disability including such painful motion is the equivalent of 
severe limitation of motion. 

4.  The veteran's cervical spine is not ankylosed, and he 
does not have intervertebral disc syndrome of the cervical 
spine.  
CONCLUSIONS OF LAW

A low back disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).

The criteria for an increased rating for a cervical strain to 
30 percent disabling have been met. 38 U.S.C.A. § 1155, 5107 
(b) (West 1991); 38 C.F.R. § § 4.40, 4.45, 4.7, 4.71(a), 
Diagnostic Codes  5287, 5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen in 
April 1979 for acute low back pain secondary to lifting.  At 
an examination in March 1980, the veteran's spine was 
evaluated as normal.  On a report of medical history form 
from March 1980, the veteran reported that he did not have 
and had never had recurrent back pain.  The veteran was seen 
in September 1980 complaining of a neck injury in May, after 
falling down a mountain.  Assessment was myofascial strain.  
At an examination in January 1982, the veteran's spine was 
evaluated as normal. On a report of medical history form from 
January 1982, the veteran reported that he did not have and 
had never had recurrent back pain.

In the veteran's April 1983 claim, he asserted service 
connection for a neck injury in April 1980.  

In a statement dated February 1984, the veteran reported that 
he had filed a claim for a service-connected neck injury.  

The veteran underwent a VA examination in July 1984.  No 
mention was made of a low back disability. 

By rating decision dated September 1984, the RO granted the 
veteran entitlement to service connection for recurrent 
cervical strain.  

Copies of VA vocational rehabilitation records were submitted 
from January and February 1986.  No mention was made of a low 
back disorder.  

Copies of VA Medical Center treatment records were submitted 
from December 1984 to February 1992.  In November 1986, it 
was noted that the veteran had a service-connected injury to 
his back in 1980, with chronic discomfort in his back.  
Assessment was recurrent back pain.  In October 1988, the 
veteran requested physical therapy for his back.  It was 
noted that he had had this done in the past.  In July 1991, 
the veteran was seen complaining of chronic low back pain 
with an exacerbation of symptoms from turning and twisting 
three days prior.  In October 1991, the veteran was diagnosed 
with degenerative joint disease of the lumbar spine.  An x-
ray report from October 1991 provided an impression of 
nonspecific changes of degenerative joint disease involving 
the dorsolumbar junction.  

The veteran underwent a VA examination in September 1987.  No 
mention was made of a low back disability.  It was noted that 
he had frequent stiffening of the neck and back.  

The veteran underwent a VA examination in November 1989.  The 
examiner commented that the veteran did not have any back 
symptoms.  

Dr. F. G. submitted an examination report dated April 1990.  
It was noted that in April 1979 the veteran injured his low 
back due to lifting, and that in April 1980, he fell down a 
hill, and experienced a snap in his neck.  The veteran stated 
that he had experienced pain in his lower back and neck, and 
that he continued to experience pain in those locations.  No 
findings were made about the lower back.  

The veteran was afforded a hearing before the RO in April 
1990, a transcript of which has been associated with the 
claims folder.  The veteran stated that he had taken Flexeril 
for his neck and back and that he had attended physical 
therapy a couple of years ago for his neck and back at a 
local hospital in the Portsmouth area.  

Treatment records were submitted from the Portsmouth Hospital 
from November 1990.  They show that the veteran injured his 
low back while at work.  Assessment was acute 
musculoligamentous back strain, and underlying degenerative 
joint disease of the midback.  

The veteran underwent a VA examination in November 1991, 
where he reported that he had sciatic nerve problems.  

Copies of treatment records from the Exeter Hospital were 
submitted from December 1991 to December 1992.  They show 
that the veteran was seen for his low back during this time 
period.  In May 1992, it was noted that the veteran had a 
history of back problems since his time in service.  It was 
noted that he may have injured his back doing iron work two 
years ago.  It was noted that his particular problem was 
right sciatica which he developed when he stepped backwards 
working on a golf course.  

The veteran submitted a statement from Dr. K. S. from May 
1992, who stated that the veteran was being treated for a 
herniated nucleus pulposus.  

Hospital records show that the veteran underwent a discectomy 
at L5-S1 at the Exeter Hospital in June 1992 for a herniated 
nucleus pulposus at L5-S1.  

The veteran underwent a VA examination in August 1992 for his 
cervical spine.  The veteran had mild tenderness along the 
right mid-paracervical junction.  There was no palpable 
deformity.  Range of motion was 30 degrees extension, 35 
degrees forward flexion, 60 degrees right lateral rotation, 
40 degrees left lateral rotation, 40 degrees right lateral 
bending, 30 degrees left lateral bending.  The examiner's 
impression was either the residuals of recurrent cervical 
strain or degenerative arthritis in the neck.  An x-ray of 
the cervical spine showed a normal cervical spine.  

The veteran was afforded a hearing before the RO in June 
1993, a transcript of which has been associated with the 
claims folder.  He testified that he hurt his low back in 
service.  He stated that he did not realize that his lower 
back disorder was not encompassed in his service-connected 
cervical spine disorder.  The veteran stated that he had 
always guarded his back after service.  He stated that he had 
received treatment in 1985 for his low back, consisting of 
ultrasound and hot packs, but that the hospital where he 
received his treatment no longer had the records.  The 
veteran described injuring his back in 1990, to the point 
where he had severe sciatica pain, and had to file a worker's 
compensation claim, while working for a construction company.  
He stated that he underwent surgery for the low back after 
that, and that his back still bothered him, but it was better 
than it was.  He stated that he hurt his back on two 
occasions in 1990 while lifting items on the job.  He 
indicated that he knew that his blowing out his disc in 1990 
was not due directly to service, but thought that maybe his 
back was in a weakened state because of service, or that it 
was due to his service-connected knee disorders.  

He described pain in his neck that radiated down his 
shoulders.  He stated that he needed to use an extra pillow 
when sleeping because of the neck pain.  He described the 
motion of his neck as guarded.  He stated that he saw Dr. 
Spengler for his whole spine, and had seen him on a regular 
basis over the last two years.  He described taking 
medication for his entire spine.  

Copies of treatment records were submitted from the Exeter 
Hospital from May 1993 to September 1994.  They show that the 
veteran continued to be treated for his low back during this 
time period.  

The veteran underwent an exploration of L5-S1 with repeat 
discectomy and neurolysis S1 nerve root at the Exeter 
Hospital in February 1994.  Diagnosis was recurrent disc 
herniation, L5-S1, adhesions, S1 nerve root. 

The veteran was afforded a hearing before the RO in August 
1995, a transcript of which has been associated with the 
claims folder.  He described injuring his back and neck in 
service during an accident falling down a hill while training 
for the Delta Team around April or May of 1980.  He stated 
that his neck bothered him more than his back.  He stated 
that he thought "cervical" meant the entire spine.  He 
stated that he had always been given VA outpatient care for 
his lower back.  He described surgeries to his back at L5-S1 
in April 1994 and in June 1992.  He stated that he was told 
that he had degenerative joint disease by doctors at the 
Portsmouth Hospital in 1990.  

The veteran underwent a VA examination for his joints in 
November 1995.  No findings were made about the low back or 
neck, however.  

The veteran was afforded a Travel Board hearing in June 1996, 
a transcript of which has been associated with the claims 
folder.  Regarding the veteran's cervical spine disorder, he 
stated that he had had ongoing treatment at the Exeter 
Orthopedics.  He stated that he had had ongoing treatment 
since the last hearing in August 1995, with his last visit 
being around December or January.  He stated that he had more 
pain and discomfort, as well as numbness in his fingers than 
he had 3 or 4 years prior.  He described a pins and needle 
sensation in his fingers.  He stated that he had had muscle 
spasms in his neck.  He stated that he had pain when he moved 
his head from side to side, especially when driving.  He 
indicated that the tingling in his hands was equal in both 
hands.  He indicated that he did office work for the VA, and 
that his neck got sore when he sat in the same spot.  He 
described taking anti-inflammatory medication for his back 
and neck.  

Regarding the veteran's low back, he stated that the reason 
he did not file a claim for his lower back after service was 
because he thought "cervical" meant back as well.  He 
testified that he believed he told the doctor who performed 
his VA examination in 1982 that he had problems with his 
lower back as well as his neck.  He stated that he did not 
know if he received treatment for his low back between 1982 
and 1985.  He stated that when he went to the VA in 1985, he 
complained about his low back.  He stated that he talked to 
his cousin, who was an orthopedist sometime in the 1980s 
about his low back.  He stated that he did not see Dr. Graff 
until about 1989.  

The veteran underwent a VA examination in October 1997.  It 
was noted that the veteran used Flexeril and Motrin for his 
back and cervical spine pain.  The veteran stated that he was 
unable to do any physical work due to his cervical and lumbar 
problems.  He stated that he had cervical pain present 85 
percent of the time which radiated down both upper 
extremities.  He stated that the pain was moderate at times, 
and most of the time would be minimal, but that he did have 
episodes of severe pain.  He stated that he did not wear a 
cervical orthosis, and had not had surgery in reference to 
the cervical spine.  

Range of the motion of the cervical spine showed that with a 
goniometer, flexion forward in the cervical spine was 30 
degrees, active and passive, with pain in the lower cervical 
area.  Extension backward was 30 degrees active and passive 
with pain in the same area.  Lateral flexion was 30 degrees 
active and passive on the right, and on the left, was 26 
degrees, active and 30 degrees passive, with pain in the same 
area.  Rotation of the cervical spine to the right was 35 
degrees active and passive, with pain in the lower cervical 
area.  Rotation to the left was 40 degrees active and 44 
degrees passive.  There was no spasm or heat present in the 
cervical spine.  It was noted that these parameters were 
diminished some.  

Regarding the lower back, the veteran stated that he injured 
his back at the same time that he injured his cervical spine 
in service.  He stated that his back felt stiff for some 
time, and that he had to walk in a bent over condition.  He 
stated that he was treated for this and given Motrin and was 
out of duty for one week at that time.  He stated that the 
pain was recurrent and was aggravated by lifting, and that he 
was unable to run since the injury.  He stated that he was 
forced to do sedentary work due to his back problem.  It was 
noted that in 1990, the veteran had a disc removal of L5-S1.  

Diagnoses were status post cervical strain, status post 
lumbar strain, status post disc surgery, L5-S1, in 1990 and 
1992, limitation of motion of the cervical and dorsal spine, 
and multiple areas of degenerative changes of the lumbar 
spine.  The examiner stated that the veteran complained of 
pain in the lower cervical region.  He commented that he 
could not give the determination of degrees lost of a distal 
range, as he did not see the veteran during a flare-up.  The 
examiner commented that in reviewing the C folder and taking 
of patient history, it appeared that the low back and 
cervical injuries occurred at the same time.  The examiner 
commented that the low back condition was not aggravated by 
the cervical strain.  The examiner opined that the low back 
injury as likely as not occurred at the same time as the 
cervical injury.  The examiner stated that the veteran 
complained of pain in the lower cervical and low lumbar 
region.  He commented that he could not give the 
determination of degrees lost of a distal range, as he did 
not see the veteran during a flare-up.  

A VA x-ray report of the cervical spine from October 1997 
noted essentially negative study.  An x-ray report of the 
lumbar spine noted multiple areas of degenerative areas of 
degenerative changes in the spine.  It was also noted that 
the possibility of disk disease at the L5-S1 could not be 
ruled out.  

In September 1998, the VA examiner who conducted the October 
1997 VA examination prepared an addendum to his report.  He 
stated that he reviewed the veteran's C-folder.  He agreed 
that no other visits were made regarding the low back were 
made besides the visit in April 1979 for low back pain.  The 
examiner noted that the veteran complained of back symptoms 
in service only according to the veteran's reported history.  

The examiner stated that in reviewing his October 1997 
examination, the low back pain and subsequent findings were 
less than likely due to the original injury.  The examiner 
noted that the veteran sustained a low back injury in 1990 at 
work, and that in June 1992 a diskectomy was done at L5-S1.  
The examiner commented that it was less than likely that 
there was any connection between the status post lumbar 
strain and the subsequent disc surgery.  The examiner also 
commented that the absent right ankle reflex was most likely 
due to the previous disc at the S1 level.  

A copy of a lay statement was submitted from M. H. from May 
1998.  He stated that he knew the veteran from July 1978 to 
1982.  He indicated that the veteran had complained of back 
problems that he incurred during an extended temporary duty 
assignment (he was not sure of the exact dates).

The veteran submitted a statement dated February 1999.  He 
stated that his back condition started in service, and had 
only worsened with time.  He wrote that he was always under 
the assumption that his spinal condition was his whole back.  
He stated that he was treated numerous times at the VA 
hospital for his back.  

In September 1999, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) regarding the 
veteran's low back disorders.  The Board asked several 
questions, including, 1) What was the etiology of all of the 
veteran's diagnosed low back disorders?; 2) Were any of the 
veteran's low back disorders incurred at the same time that 
he injured his cervical spine in service?; and 3) Were any of 
the veteran's low back disorders caused by or worsened by his 
service-connected cervical strain disability?

In September 1999, the expert medical opinion was provided by 
the VHA.  In response to the question of what was the 
etiology of all the veteran's low back disorders, the 
physician commented that the veteran had one episode of acute 
low back pain on April 16, 1979, while in the military, which 
was in the left paraspinal area with radiation to the left 
leg, and resolved in a few days, with conservative treatment.  
The physician commented that there was no other mention by 
him of any symptoms of back pain until at least 1986.  The 
physician commented that in 1990, the veteran had surgery for 
a herniated L5 S1 disc which impinged on the nerve root on 
the right side of the back.  It was noted that this episode 
was thought to be secondary to an on-the-job injury caused by 
heavy lifting.  The physician commented that the veteran 
developed recurrent pain and had repeat surgery in 1992.  

In response to the question of whether any of the veteran's 
low back disorders were incurred at the same time he injured 
his cervical spine in service, the physician said no.  In 
response to the question of whether any of the veteran's low 
back disorders were caused or worsened by his service-
connected cervical strain disability, the physician said no. 

The physician stated that she had carefully reviewed the 
appellant's service medical record as well as other medical 
records of evidence.  She commented on the veteran's February 
1984 statement in support of his claim where he stated that 
he had filed a claim for a knee injury, neck injury, and 
shoulder injury.  She commented that by this statement, it 
was clear that the veteran knew that the service connection 
for the cervical spine related to a neck injury and not a 
back injury as he claimed some years later.  The physician 
commented that on a January 1985 application for VA 
vocational rehabilitation, the veteran stated that his 
physical limitations were due to his knees and shoulder, and 
described his service-connected disabilities as shoulder 
injury, knee injury, and neck injury.  She commented that 
this was good evidence that the veteran knew his service-
connected rating cervical strain was for his neck.  The 
physician commented on a January 1982 flight physical where 
no complaints or abnormalities referable to the back were 
noted.  

The physician commented on a November 1985 VA clinic note 
which stated that a new patient was here with neck and 
shoulder pain.  The physician noted that there was no mention 
of a back complaint.  The physician commented that the 
veteran returned to the hospital in October 1988 with a 
complaint that he had fallen from a ladder in the barn, 
stating that he fell 10-15 feet on to his buttocks, 
complaining of pain from his left hip to his knee with 
difficulty extending his leg.  It was noted that the veteran 
was diagnosed with a contusion.  The physician commented on a 
November 1989 orthopedic evaluation where the doctor 
mentioned multiple orthopedic problems including the neck, 
knees, and shoulder, and where the doctor specifically stated 
that the veteran did not have back symptoms.  The physician 
concluded that from all the evidence, it was clear that the 
veteran's current back problems occurred some time after 
November 1989, and were most likely secondary to an on-the-
job injury as reported in the medical records. 



Analysis

Entitlement to service connection for a low back disability.

The veteran's claim for service connection for a low back 
disability is well grounded, meaning plausible, and the file 
shows that the VA has fulfilled its duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 5107 
(a). (West 1991).

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1131 
(West 1991).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Service connection may also be 
granted for a chronic disability such as arthritis on a 
presumptive basis if such is shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

As will be described below, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
low back disability.  It is clear that the veteran has a 
current low back disorder.  At his October 1997 VA 
examination, he was diagnosed with status post lumbar strain, 
status post disc surgery at L5-S1 in 1990 and 1992, and 
multiple areas of degenerative changes of the lumbar spine.  
However, the evidence does not link such disorders to a 
disease or injury incurred in service, nor does it show that 
the veteran developed arthritis within one year of leaving 
service.  

The service medical records show that the veteran was seen in 
April 1979 for acute low back pain secondary to lifting.  
However, that is the only reference in the service medical 
records to the veteran's low back.  At examinations in March 
1980 and January 1982, the veteran's spine was evaluated as 
normal.  On a report of medical history form from January 
1982, the veteran reported that he did not have and had never 
had recurrent back pain.  

While the veteran claims that he hurt his low back in service 
in a fall at the same time that he injured his neck in May 
1980, the service medical records do not support such 
contention.  Regarding a fall around May 1980, the service 
medical records show only that the veteran was seen in 
September 1980, complaining of a neck injury (no notation was 
made about the back) incurred in May after falling down a 
mountain.  Assessment was myofascial strain.  

Regarding post-service records, the first evidence of 
treatment for the veteran's low back is from November 1986, 
more than 4 years after service, when the veteran was seen at 
the VA Medical Center and assessed with recurrent back pain.  
It was noted at that time that the veteran had a service-
connected injury to his back in 1980, with chronic discomfort 
in his back.  At the veteran's June 1993 hearing, he stated 
that he had received treatment for his low back in 1985, but 
that the hospital where he received his treatment no longer 
had the records.  Other post-service records show that the 
veteran was seen at the Portsmouth Hospital in November 1990, 
and diagnosed with acute musculoligamentous back strain, 
after reporting injuring his low back while at work.  Post-
service records also show that the veteran underwent 
discectomies at L5-S1 in 1992 and 1994.  

In a May 1998 lay statement, M. H. indicated that he knew the 
veteran from July 1978 to 1982, and that the veteran 
complained of back problems that he incurred during an 
extended temporary duty assignment.  The lay statements by 
the veteran and M. H. are satisfactory to show that the 
veteran experienced low back pain during service.  However, 
as laypersons, the veteran and M. H., are not physicians and 
are not competent to provide evidence requiring medical 
expertise, such as diagnosing a specific back disorder or 
relating such back disorder to an incident in service.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Several medical opinions have been obtained which comment on 
the etiology of the veteran's low back disorders.  The 
examiner from the veteran's October 1997 VA examination 
opined that the veteran's low back injury as likely as not 
occurred at the same time as the veteran's cervical injury.  
In an addendum in September 1998, the VA examiner amended his 
findings and opined that the veteran's low back pain and 
subsequent findings were less than likely due to the original 
injury.  In the addendum, the examiner noted a low back 
injury in 1990 at work, and a diskectomy done at L5-S1 in 
June 1992, and commented that it was less than likely that 
there was any connection between the veteran's status post 
lumbar strain and his subsequent disc surgery.  

In view of such contradictory opinions in the VA examination 
and the addendum, the Board sought an expert medical opinion 
from the VHA in September 1999.  After reviewing and 
commenting on the veteran's records, the physician with the 
VHA concluded that the veteran's low back disorders were not 
incurred at the same time that he injured his cervical spine 
in service, and that none of the veteran's low back disorders 
were caused or worsened by his cervical strain disability.  
She specifically concluded that it was clear that the 
veteran's current back problems occurred some time after 
November 1989, and were most likely secondary to an on-the-
job injury as reported in the medical records.  

To summarize, the competent evidence, that is the medical 
evidence, shows that the veteran was seen only on one 
occasion in service for his low back.  The service medical 
records do not support the veteran's contention that he 
injured his low back at the same that he injured his neck.  
The post service treatment records do not show treatment for 
the veteran's low back until November 1986, more than 4 years 
after service.  An expert VHA opinion was obtained in 
September 1999, and after thoroughly reviewing the veteran's 
medical history as well as his contentions, she concluded 
that it was clear that the veteran's current back problems 
occurred some time after November 1989, and were most likely 
secondary to an on-the-job injury as reported in the medical 
records.

The veteran claims that he thought his service-connected 
cervical strain disability encompassed all of his spine, 
including his lower back.  However, in statements shortly 
after service, (April 1983 and February 1984), the veteran 
claimed service connection for a "neck injury."  The 
veteran did not mention his "back" at all in such 
statements.  in reference to his claim for service 
connection.  Even if the veteran did believe that his 
service-connected cervical strain disability encompassed all 
of his spine, the evidence simply does not show that the 
veteran is entitled to service connection for a low back 
disability.

In conclusion, the evidence does not show that the veteran 
had a diagnosis of arthritis of the low back within one year 
of leaving service such that he could be granted service 
connection on a presumptive basis.  The evidence also does 
not show that the veteran's low back disorders are related to 
his service-connected cervical or knee disabilities such that 
he could be granted service connection on a secondary basis.  
The evidence does not show that the veteran's current low 
back disorders are related to a disease in service.  
Accordingly, service connection is not available on a direct, 
secondary, or presumptive basis.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a low back disability must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


Entitlement to an increased rating for
 cervical strain from 10 percent disabling.

The veteran's claim for an increased rating is well grounded, 
meaning plausible.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The evidence has been properly developed and 
there is no further VA duty to assist the veteran with his 
claim. 38 U.S.C.A. § 5107(a) (West 1991).

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

When limitation of motion of the cervical spine is severe, a 
30 percent rating is assigned.  When limitation of motion of 
the cervical spine is moderate, a 20 percent rating is 
assigned.  When limitation of motion of the cervical spine is 
slight, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1998).

When ankylosis of the cervical spine is unfavorable, then a 
40 percent rating is assigned.  When ankylosis of the 
cervical spine is favorable, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (1998).

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of diseased 
disc and little intermittent relief, warrants a 60 percent 
rating.  Severe intervertebral disc syndrome with recurring 
attacks and intermittent relief is assigned a 40 percent 
disability rating.  Moderate intervertebral disc syndrome, 
characterized by recurring attacks is assigned a 20 percent 
disability rating.  Mild intervertebral disc syndrome is 
assigned a 10 percent disability rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

The evidence shows that the veteran has moderate limitation 
of motion of the cervical spine.  As measured at the 
veteran's two VA examinations in August 1992 and October 
1997, his limitation of motion decreased during the appellate 
period.  His flexion decreased from 35 degrees to 30 degrees, 
rotation on the right side decreased from 60 degrees to 35 
degrees, and lateral flexion on the right side decreased from 
40 degrees to 30 degrees.  In describing the veteran's range 
of motion of the cervical spine, the examiner at the 
veteran's October 1997 VA examination noted that "these 
parameters were diminished some."  In light of the evidence 
which shows that the veteran's range of motion has decreased 
during the appellate period, and the VA examiner's statement 
that the veteran's range of motion was "diminished some", 
the benefit of the doubt is given to the veteran, and it is 
determined that the veteran's limitation of motion of the 
cervical spine has increased from slight to moderate.  

Regarding the factors discussed in 38 C.F.R. § 4.40 and 4.45 
such as additional range of motion loss due to pain, weakened 
movement, excess fatigability, and incoordination, including 
during flare-ups, the examiner at the veteran's October 1997 
VA examination noted that the veteran had pain during all of 
his range of motion tests.  Also, the veteran stated that he 
had cervical pain 85 percent of the time.  He indicated that 
the pain was minimal most of the time, but that it was 
moderate at times, and that there were episodes of severe 
pain. 

Given the fact that pain was noted during the range of motion 
tests (which showed that there was already moderate 
limitation of motion) and the veteran's consistent 
descriptions of cervical pain, when the factors discussed in 
38 C.F.R. § 4.40 and 4.45 are considered, it is determined 
that the veteran's limitation of motion of the cervical spine 
is the equivalent of severe limitation of motion under 
Diagnostic Code 5290 so that it warrants a 30 percent rating. 

The evidence does not show that the veteran has unfavorable 
ankylosis of the cervical spine or it equivalent such that he 
would be entitled to an increased rating to 40 percent under 
Diagnostic Code 5287.  The evidence also does not show that 
the veteran has intervertebral disc syndrome so that his 
disability could be rated under Diagnostic Code 5293.  

Accordingly, the evidence supports the grant of entitlement 
to an increased rating of 30 percent, but not greater, for 
severe limitation of motion of the cervical spine, and the 
veteran's claim is granted to that extent, subject to the 
laws and regulations governing the disbursement of monetary 
benefits. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5290, 5287, 5293 (1999). 

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the nature and 
severity of the veteran's cervical strain.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to an increased rating to 30 percent for cervical 
strain is granted.







		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







